




Exhibit 10.2


SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
September 26, 2013 among the parties identified as “Obligors” on the signature
pages hereto and such other parties that may become Obligors hereunder after the
date hereof (each individually an “Obligor” and collectively the “Obligors”),
and BANK OF AMERICA, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the holders of the Obligations.


RECITALS


WHEREAS, pursuant to the Credit Agreement (as amended, modified, supplemented,
increased, extended, restated, refinanced and replaced from time to time, the
“Credit Agreement”) dated as of the date hereof among comScore, Inc., a Delaware
corporation (the “Borrower”), the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent, the Lenders have agreed to make
Loans and the L/C/ Issuer has agreed to issue Letters of Credit upon the terms
and subject to the conditions set forth therein; and


WHEREAS, this Agreement is required by the terms of the Credit Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
which are defined in the Uniform Commercial Code in effect from time to time in
the State of New York except as such terms may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply (the “UCC”): Accession, Account, Adverse
Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Consumer
Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm
Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Money, Proceeds, Securities Account, Security
Entitlement, Security, Software, Supporting Obligation and Tangible Chattel
Paper.


(b)    In addition, the following terms shall have the meanings set forth below:


“Collateral” has the meaning provided in Section 2 hereof.


“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.


“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.



CHAR1\1324207v4

--------------------------------------------------------------------------------






“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Obligor of any right to manufacture, use or sell any invention
covered by a Patent.


“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
    
“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary that is directly owned
by such Obligor and (ii) 66% (or such greater percentage that, due to a change
in an applicable Law after the date hereof, (A) could not reasonably be expected
to cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956‑2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956‑2(c)(2))
in each Foreign Subsidiary that is directly owned by such Obligor, including the
applicable percentage (as referenced in this definition) of the Equity Interests
of the Subsidiaries owned by such Obligor as set forth on Schedule 1 hereto, in
each case together with the certificates (or other agreements or instruments),
if any, representing such Equity Interests, and all options and other rights,
contractual or otherwise, with respect thereto, including, but not limited to,
the following:


(1)    all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and


(2)    in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.


“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.


“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Obligations, each Obligor hereby
grants to the Administrative Agent, for the benefit of the holders of the

2



--------------------------------------------------------------------------------






Obligations, a continuing security interest in, and a right to set off against,
any and all right, title and interest of such Obligor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all Money; (c)
all Chattel Paper; (d) those certain Commercial Tort Claims set forth on
Schedule 2 hereto; (e) all Copyrights; (f) all Copyright Licenses; (g) all
Deposit Accounts; (h) all Documents; (i) all Equipment; (j) all Fixtures; (k)
all General Intangibles; (l) all Instruments; (m) all Inventory; (n) all
Investment Property; (o) all Letter-of-Credit Rights; (p) all Patents; (q) all
Patent Licenses; (r) all Pledged Equity; (s) all Software; (t) all Supporting
Obligations; (u) all Trademarks; (v) all Trademark Licenses; and (w) all
Accessions and all Proceeds of any and all of the foregoing.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to, and the term
“Collateral” shall not include, Excluded Property.


The Obligors and the Administrative Agent, on behalf of the holders of the
Obligations, hereby acknowledge and agree that the security interest created
hereby in the Collateral (i) constitutes continuing collateral security for all
of the Obligations, whether now existing or hereafter arising and (ii) is not to
be construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.


3.    Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Obligations, that:


(a)    Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. There
exists no Adverse Claim with respect to the Pledged Equity owned by such
Obligor.


(b)    Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, in the Collateral of such Obligor and, when properly perfected
by filing, shall constitute a valid and perfected, first priority (subject to
Permitted Liens) security interest in such Collateral (including all
uncertificated Pledged Equity consisting of partnership or limited liability
company interests that do not constitute Securities), to the extent such
security interest can be perfected by filing under the UCC, free and clear of
all Liens except for Permitted Liens. The taking possession by the
Administrative Agent of the certificated securities (if any) evidencing the
Pledged Equity and all other Instruments constituting Collateral will perfect
and establish the first priority of the Administrative Agent's security interest
in all the Pledged Equity evidenced by such certificated securities and such
Instruments. With respect to any Collateral consisting of a Deposit Account,
Security Entitlement or held in a Securities Account, upon execution and
delivery by the applicable Obligor, the applicable Securities Intermediary and
the Administrative Agent of an agreement granting control to the Administrative
Agent over such Collateral, the Administrative Agent shall have a valid and
perfected, first priority (subject to Permitted Liens) security interest in such
Collateral.


(c)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber.


(d)    Equipment and Inventory. With respect to any Equipment and/or Inventory
of an Obligor, each such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee or (ii) Equipment or

3



--------------------------------------------------------------------------------






Inventory in transit with common carriers. No Inventory of an Obligor is held by
a Person other than an Obligor pursuant to consignment, sale or return, sale on
approval or similar arrangement.


(e)    Authorization of Pledged Equity. All Pledged Equity is duly authorized
and validly issued, is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights, warrants, options or other rights
to purchase of any Person, or equityholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible, into, or that
requires the issuance and sale of, any of the Pledged Equity, except to the
extent expressly permitted under the Loan Documents.


(f)    No Other Equity Interests, Instruments, Etc. As of the Closing Date, no
Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder other
than as set forth on Schedule 1 hereto, and all such certificated Equity
Interests have been delivered to the Administrative Agent; provided, however,
that no Obligor shall be required to deliver the certificated Equity Interests
of comScore Asia Limited or of comScore Europe Ltd to the Administrative Agent.


(g)    Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent in writing, none of the Collateral
consisting of an interest in a partnership or a limited liability company (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.


(h)    Contracts; Agreements; Licenses. The Obligors have no material contracts,
agreements or licenses constituting Collateral which are non-assignable by their
terms, or as a matter of law, or which prevent the granting of a security
interest therein.


(i)    Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), (iv) such actions as may be required by applicable
Laws affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Administrative Agent or the holders
of the Obligations of the rights and remedies provided for in this Agreement.



4



--------------------------------------------------------------------------------






(j)    Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $250,000 other than as set
forth on Schedule 2 hereto.


4.    Covenants. Each Obligor covenants that until such time as the Obligations
arising under the Loan Documents have been paid in full and the Commitments have
expired or been terminated, such Obligor shall:


(a)    Instruments/Chattel Paper/Pledged Equity/Control.
            
(i)    If any amount in excess of $250,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor at all times or,
if requested by the Administrative Agent to perfect its security interest in
such Collateral, is delivered to the Administrative Agent duly endorsed in a
manner satisfactory to the Administrative Agent. Upon the request of the
Administrative Agent, such Obligor shall ensure that any Collateral consisting
of Tangible Chattel Paper, evidencing an amount payable in excess of $250,000,
is marked with a legend acceptable to the Administrative Agent indicating the
Administrative Agent's security interest in such Tangible Chattel Paper.


(ii)    Deliver to the Administrative Agent promptly upon the receipt thereof by
or on behalf of an Obligor, all certificates and instruments constituting
Pledged Equity; provided, however, that no Obligor shall be required to deliver
the certificated Equity Interests of comScore Asia Limited or of comScore Europe
Ltd to the Administrative Agent. Prior to delivery to the Administrative Agent,
all such certificates constituting Pledged Equity shall be held in trust by such
Obligor for the benefit of the Administrative Agent pursuant hereto. All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in
Exhibit 4(a) hereto or such other form acceptable to the Administrative Agent.


(iii)    Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Deposit Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights
and (iv) Electronic Chattel Paper.


(b)    Filing of Financing Statements, Notices, etc. Each Obligor shall execute
and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights in the form of Exhibit 4(c)(i), (C) with regard to Patents, a
Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(c)(ii) hereto and
(D) with regard to Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in the
form of

5



--------------------------------------------------------------------------------






Exhibit 4(c)(iii) hereto, (ii) to consummate the transactions contemplated
hereby and (iii) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder. Furthermore, each Obligor also hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Obligor's attorney in fact with full power and for the limited purpose to sign
in the name of such Obligor any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any similar documents which in the Administrative Agent's reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until such time as the Obligations
arising under the Loan Documents have been paid in full and the Commitments have
expired or been terminated. Each Obligor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.


(c)    Collateral Held by Warehouseman, Bailee, etc. If any Collateral having an
aggregate value in excess of $250,000 is at any time in the possession or
control of a warehouseman, bailee or any agent or processor of such Obligor and
the Administrative Agent so requests (i) notify such Person in writing of the
Administrative Agent's security interest therein, (ii) instruct such Person to
hold all such Collateral for the Administrative Agent's account and subject to
the Administrative Agent's instructions and (iii) use commercially reasonable
efforts to obtain a written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Administrative Agent.


(d)    Commercial Tort Claims. (i) Promptly forward to the Administrative Agent
an updated Schedule 2 listing any and all Commercial Tort Claims by or in favor
of such Obligor seeking damages in excess of $250,000 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Administrative Agent, or required by
applicable Law to create, preserve, perfect and maintain the Administrative
Agent's security interest in any Commercial Tort Claims initiated by or in favor
of any Obligor.


(e)    Books and Records. Mark its books and records (and shall cause the issuer
of the Pledged Equity of such Obligor to mark its books and records) to reflect
the security interest granted pursuant to this Agreement.


(f)    Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.


(g)    Issuance or Acquisition of Equity Interests in Partnership or Limited
Liability Company. Not without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.



6



--------------------------------------------------------------------------------






5.    Authorization to File Financing Statements. Each Obligor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC (including authorization to
describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).


6.    Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein after providing Obligor notice thereof and thirty
days to cure, the Administrative Agent may, at its sole option and in its sole
discretion, perform the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem advisable in the performance thereof,
including, without limitation (to the extent required to be performed by an
Obligor pursuant to the Loan Documents), the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien, expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security hereof or which may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Obligors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Obligor, and no such
advance or expenditure therefor, shall relieve the Obligors of any Default or
Event of Default. The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by an Obligor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.


7.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Obligations, or by applicable Law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, to the extent permitted by the UCC (i) enter on
any premises on which any of the Collateral may be located and, without
resistance or interference by the Obligors, take possession of the Collateral,
(ii) dispose of any Collateral on any such premises, (iii) require the Obligors
to assemble and make available to the Administrative Agent at the expense of the
Obligors any Collateral at any place and time designated by the Administrative
Agent which is reasonably convenient to both parties, (iv) remove any Collateral
from any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Obligors hereby waives to the fullest
extent permitted by applicable Law, at any place and time or times, sell and
deliver any or all Collateral held by or for it at public or private sale (which
in the case of a private sale of Pledged Equity, may be to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof), at any exchange or broker's board or elsewhere,
by one or more contracts, in one or more parcels, for cash, upon credit or
otherwise, at such prices and upon such terms as the Administrative Agent deems
advisable, in its sole discretion (subject to any and all

7



--------------------------------------------------------------------------------






mandatory legal requirements). Each Obligor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933. Neither the Administrative Agent's compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Obligors in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least 10 days before the time of sale or other event giving rise to
the requirement of such notice. The Administrative Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Obligor further acknowledges and agrees
that any offer to sell any Pledged Equity which has been (i) publicly advertised
on a bona fide basis in a newspaper or other publication of general circulation
in the financial community of New York, New York (to the extent that such offer
may be advertised without prior registration under the Securities Act of 1933),
or (ii) made privately in the manner described above shall be deemed to involve
a “public sale” under the UCC (to the extent permitted by applicable Law),
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act of 1933, and the Administrative Agent may, in such event, bid for
the purchase of such securities. The Administrative Agent shall not be obligated
to make any sale or other disposition of the Collateral regardless of notice
having been given. To the extent permitted by applicable Law, any holder of
Obligations may be a purchaser at any such sale. To the extent permitted by
applicable Law, each of the Obligors hereby waives all of its rights of
redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Administrative Agent may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice, to the extent
permitted by applicable Law, be made at the time and place to which the sale was
postponed, or the Administrative Agent may further postpone such sale by
announcement made at such time and place.


(b)    Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, (i) each Obligor will promptly upon request of
the Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor's
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Obligor's customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent's security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent's
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the holders of the Obligations in the
Accounts. Each Obligor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent's own convenience
and that such Obligor shall not have any right, title or interest in such
Accounts or in any such other amounts except as expressly provided herein.
Neither the Administrative Agent nor the holders of the Obligations shall have
any liability or responsibility to any Obligor for acceptance of a check, draft
or other order for payment of money bearing the legend “payment in full” or
words of similar import or any

8



--------------------------------------------------------------------------------






other restrictive legend or endorsement or be responsible for determining the
correctness of any remittance. Furthermore, during the continuation of an Event
of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Obligors shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications, (ii) upon the Administrative
Agent's request and at the expense of the Obligors, the Obligors shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts and (iii)
the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent's satisfaction the existence, amount and terms of any
Accounts.


(c)    Deposit Accounts. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent may prevent withdrawals or other
dispositions of funds in Deposit Accounts maintained with the Administrative
Agent.


(d)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, to the
extent not prohibited by applicable Law, the Administrative Agent (i) shall have
the right to enter and remain upon the various premises of the Obligors without
cost or charge to the Administrative Agent, and use the same, together with
materials, supplies, books and records of the Obligors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise and (ii) may remove Collateral, or any part thereof, from such
premises and/or any records with respect thereto, in order to effectively
collect or liquidate such Collateral.


(e)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the holders of the Obligations to exercise any right, remedy or option under
this Agreement, any other Loan Document, any other document relating to the
Obligations, or as provided by Law, or any delay by the Administrative Agent or
the holders of the Obligations in exercising the same, shall not operate as a
waiver of any such right, remedy or option. No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Administrative Agent or the holders of the Obligations shall
only be granted as provided herein. To the extent permitted by applicable Law,
neither the Administrative Agent, the holders of the Obligations, nor any party
acting as attorney for the Administrative Agent or the holders of the
Obligations, shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct hereunder. The rights and remedies of the Administrative
Agent and the holders of the Obligations under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the
Administrative Agent or the holders of the Obligations may have.


(f)    Retention of Collateral. In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Obligations. Unless and until the Administrative Agent shall have provided
such notices, however, the Administrative Agent shall not be deemed to have
retained any Collateral in satisfaction of any Obligations for any reason.


(g)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Obligations are legally entitled, the Obligors shall
be jointly and severally liable for the deficiency, together with interest

9



--------------------------------------------------------------------------------






thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel. Any surplus remaining after the full
payment and satisfaction of the Obligations shall be returned to the Obligors or
to whomsoever a court of competent jurisdiction shall determine to be entitled
thereto. Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the
Obligations, the obligations of each Obligor under the Credit Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any other applicable
Debtor Relief Law (including any comparable provisions of any applicable state
Law).


8.    Rights of the Administrative Agent.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Obligor hereby designates and appoints the Administrative Agent, on
behalf of the holders of the Obligations, and each of its designees or agents,
as attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default (to the extent not prohibited
by applicable Law):


(i)    to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;


(iv)    receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;


(v)    sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;


(vi)    adjust and settle claims under any insurance policy relating thereto;


(vii)    execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;


(viii)    institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;



10



--------------------------------------------------------------------------------






(ix)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;


(x)    to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;


(xi)    to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the holders of the
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;


(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(xiii)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;


(xiv)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and


(xv)    do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Obligations arising under the Loan Documents
have been paid in full and the Commitments have expired or been terminated. The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Agreement, and shall not be liable
for any failure to do so or any delay in doing so. The Administrative Agent
shall not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Collateral.


(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.


(c)    The Administrative Agent's Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment

11



--------------------------------------------------------------------------------






substantially equal to that which the Administrative Agent accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent agent in the industry, it being understood that the Administrative Agent
shall not have responsibility for taking any necessary steps to preserve rights
against any parties with respect to any of the Collateral. In the event of a
public or private sale of Collateral pursuant to Section 7 hereof, the
Administrative Agent shall have no responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Administrative
Agent has or is deemed to have knowledge of such matters, or (ii) taking any
steps to clean, repair or otherwise prepare the Collateral for sale.
        
(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Obligations shall have any obligation or liability under any
Account (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any holder of
Obligations of any payment relating to such Account pursuant hereto, nor shall
the Administrative Agent or any holder of Obligations be obligated in any manner
to perform any of the obligations of an Obligor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.
    
(e)    Voting and Payment Rights in Respect of the Pledged Equity.


(i)    So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Pledged Equity
of such Obligor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement and (B) receive and retain any
and all dividends (other than stock dividends and other dividends constituting
Collateral which are expressly addressed herein above), principal or interest
paid in respect of the Pledged Equity to the extent they are allowed under the
Credit Agreement; and


(ii)    During the continuance of an Event of Default, (A) all rights of an
Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Administrative Agent
which shall then have the sole right to exercise such voting and other
consensual rights, (B) all rights of an Obligor to receive the dividends,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant to clause (i)(B) above shall cease and all such
rights shall thereupon be vested in the Administrative Agent which shall then
have the sole right to receive and hold as Collateral such dividends, principal
and interest payments, and (C) all dividends, principal and interest payments
which are received by an Obligor contrary to the provisions of clause (ii)(B)
above shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Obligor, and shall be
forthwith paid over to the Administrative Agent as Collateral in the exact form
received, to be held by the Administrative Agent as Collateral and as further
collateral security for the Obligations.


(f)    Releases of Collateral. (i) If any Collateral shall be sold, transferred
or otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Obligor, shall promptly execute and deliver to such Obligor all releases

12



--------------------------------------------------------------------------------






and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral. (ii) The Administrative Agent may release any of the Pledged Equity
from this Agreement or may substitute any of the Pledged Equity for other
Pledged Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Equity not expressly released or substituted, and this Agreement shall continue
as a first priority lien on all Pledged Equity not expressly released or
substituted.


9.    Application of Proceeds. Upon the acceleration of the Obligations pursuant
to Section 9.02 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Obligations in Money or its
equivalent, will be applied in reduction of the Obligations in the order set
forth in Section 9.03 of the Credit Agreement.
    
10.    Continuing Agreement. This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Obligations is rescinded or must otherwise be restored
or returned by the Administrative Agent or any holder of the Obligations as a
preference, fraudulent conveyance or otherwise under any Debtor Relief Law, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any holder
of the Obligations in defending and enforcing such reinstatement shall be deemed
to be included as a part of the Obligations.


11.    Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to Schedule 2 hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Credit Agreement.


12.    Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Obligations and their successors and permitted assigns.


13.    Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement.


14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.


15.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


16.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

13



--------------------------------------------------------------------------------








17.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.    Entirety. This Agreement, the other Loan Documents and the other
documents referenced in Section 11.10 of the Credit Agreement represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents, any other documents
relating to the Obligations, or the transactions contemplated herein and
therein.


19.    Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and certain securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Obligations or any of the rights of the
Administrative Agent or the holders of the Obligations under this Agreement,
under any other of the Loan Documents or under any other document relating to
the Obligations.


20.    Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.


[SIGNATURE PAGES FOLLOW]



14



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Security and Pledge
Agreement to be duly executed and delivered as of the date first above written.


OBLIGORS:
COMSCORE, INC,

a Delaware corporation
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Chief Financial Officer & Treasurer

CSWS, INC., a Virginia corporation
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer



COMSCORE BRAND AWARENESS, L.L.C.,
a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation,
as sole member
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer

CS WORLDNET US HOLDCO LLC,
a Delaware limited liability company


By:     CS WORLDNET HOLDING B.V.,
a Netherlands limited company, as managing member
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Director



CREATIVE KNOWLEDGE, INC., a Delaware corporation
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer

MARKETSCORE, INC., a Delaware corporation


By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer





[Signature Pages Continue]

CHAR1\1324207v4

--------------------------------------------------------------------------------






COMSCORE EUROPE, LLC, a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation, as manager
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer

FULL CIRCLE STUDIES, INC., a Delaware corporation
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer

CARMENERE HOLDING COMPANY, a Delaware corporation
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer

VOICEFIVE, INC., a Delaware corporation
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer

TMRG, INC., a Delaware corporation
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer





COMSCORE ADVERTISING BRAND INSIGHTS, INC.,
an Indiana corporation
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer

CS ADXPOSE, LLC, a Delaware limited liability company
By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer

COMSCORE INTERNATIONAL INC., a Delaware corporation


By:
/s/ KENNETH J. TARPEY
Name:
Kenneth J. Tarpey
Title:
Treasurer



[Signature Pages Continue]






--------------------------------------------------------------------------------








Accepted and agreed to as of the date first above written.


BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/ ALAN TAPLEY
Name:
Alan Tapley
Title:
Assistant Vice President











--------------------------------------------------------------------------------






SCHEDULE 1


PLEDGED EQUITY




Obligor
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
comScore, Inc.
CSWS, Inc.
12,811,360
15
100.00%
comScore, Inc.
comScore Asia Limited
10,000
1
100.00%
comScore, Inc.
Creative Knowledge, Inc.
1,000
2
100.00%
comScore, Inc.
comScore Canada Inc.
Unlimited
N/A
100.00%
comScore, Inc.
Marketscore, Inc.
1,000
2
100.00%
comScore, Inc.
Full Circle Studies, Inc.
5,952,230
2
100.00%
comScore, Inc.
Carmenere Holding Company
1,000
1
100.00%
comScore, Inc.
comScore Japan Kabushiki Kaisha
100,000
N/A
100.00%
comScore, Inc.
VoiceFive, Inc.
1,000
2
100.00%
comScore, Inc.
comScore, S.L.
N/A
N/A
100.00%
comScore, Inc.
TMRG, Inc.
1,000
2
100.00%


comScore, Inc.
comScore Advertising Brand Insights, Inc.
100
91
100.00%
comScore, Inc.
comScore Europe Ltd
4
5
100.00%
comScore, Inc.
comScore International, Inc.
1,000
1
100.00%
comScore, Inc.
CS Worldnet Holding BV
N/A
N/A
100.00%
comScore, Inc.
comScore Brand Awareness, LLC
N/A
N/A
100.00%
comScore, Inc.
CS Worldnet US Holdco LLC
N/A
N/A
100.00%







--------------------------------------------------------------------------------






comScore, Inc.
CS Adxpose, LLC
N/A
N/A
100.00%
comScore, Inc.
comScore Europe, LLC
N/A
N/A
100.00%
Carmenere Holding Company
comScore CZ s.r.o.
N/A
N/A
1.00%
Carmenere Holding Company
comScore Chile S.A.
1
N/A
0.01%
Carmenere Holding Company
comScore Argentina S.A
38,863
N/A
5.00%
Carmenere Holding Company
comScore Mexico, S.A. de C.V
1
N/A
1.00%
Carmenere Holding Company
comScore Peru S.A.C.
1
N/A
1.00%
Carmenere Holding Company
comScore Brazil Servicos de Internet Ltda
1
N/A
1.00%









--------------------------------------------------------------------------------






SCHEDULE 2


COMMERCIAL TORT CLAIMS


None.



CHAR1\1324207v4

--------------------------------------------------------------------------------






EXHIBIT 4(a)


IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to






the following equity interests of _____________________, a ____________
corporation:
    
No. of Shares                Certificate No.






and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such equity interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.


_______________________________


By:                    
Name:
Title:



CHAR1\1324207v4

--------------------------------------------------------------------------------






EXHIBIT 4(c)(i)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


COPYRIGHTS




United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
September 26, 2013 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as administrative agent (the “Administrative Agent”) for the holders of the
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in, and a right to set off against, any and all right, title
and interest of such Obligor in and to the copyrights and copyright applications
set forth on Schedule 1 hereto to the Administrative Agent for the ratable
benefit of the holders of the Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Obligations, hereby acknowledge and agree that the security interest in
the foregoing copyrights and copyright applications (i) may only be terminated
in accordance with the terms of the Agreement and (ii) is not to be construed as
an assignment of any copyright or copyright application.


Very truly yours,


__________________________________
[Obligor]


By:                    
Name:
Title:


Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:



CHAR1\1324207v4

--------------------------------------------------------------------------------






EXHIBIT 4(c)(ii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


PATENTS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
September 26, 2013 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as administrative agent (the “Administrative Agent”) for the holders of the
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in, and a right to set off against, any and all right, title
and interest of such Obligor in and to the patents and patent applications set
forth on Schedule 1 hereto to the Administrative Agent for the ratable benefit
of the holders of the Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Obligations, hereby acknowledge and agree that the security interest in
the foregoing patents and patent applications (i) may only be terminated in
accordance with the terms of the Agreement and (ii) is not to be construed as an
assignment of any patent or patent application.


Very truly yours,


__________________________________
[Obligor]


By:                    
Name:
Title:


Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:



CHAR1\1324207v4

--------------------------------------------------------------------------------






EXHIBIT 4(c)(iii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


TRADEMARKS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
September 26, 2013 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”) for the holders of the
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in, and a right to set off against, any and all right, title
and interest of such Obligor in and to the trademarks and trademark applications
set forth on Schedule 1 hereto to the Administrative Agent for the ratable
benefit of the holders of the Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Obligations, hereby acknowledge and agree that the security interest in
the foregoing trademarks and trademark applications (i) may only be terminated
in accordance with the terms of the Agreement and (ii) is not to be construed as
an assignment of any trademark or trademark application.


Very truly yours,


__________________________________
[Obligor]


By:                    
Name:
Title:


Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:

CHAR1\1324207v4